ELLISON, J.
(dissenting). — I look upon the decision of the majority as so harmful in its consequences that I am compelled to dissent. After stating that a suit for personal injury had been prosecuted against the Metropolitan Street Railway Company of Kansas City, and that one Ellis was a witness therein against the company ; that he had been arrested for perjury and had confessed that hig story of the accident was made up, the material portions of the article complained of are as follows:
“When the case was called March 18, 1903, these witnesses appeared and claimed one day’s attendance: Mrs. Lizzie Gray, A. V. Ellis, Dr. H. B. Coleman, Louis F. Kenworthy, William Holmes, G. W. Lilly, I. Friedman. On June 25th, William Holmes and R. W. Tobin *338claimed one day and Allen V. Ellis two days, the latter being the witness now under arrest.
“Of.the above witnesses it is more than probable that three will be arrested charged with giving perjured testimony. As to who they are the Metropolitan people refuse to state until the warrants are served, but it is known that one of them is a negro.”
It will be seen that plaintif is named as one of seven witnesses and that it is charged that three of the seven will be arrested for perjury. Plaintiff proved the publication and that he was one of the witnesses and Avas the person named in the article. There can be no doubt that the publication, if applicable to plaintiff, Avas a libel per se. [Ukman v. Daily Record, 189 Mo. 392; State v. Powell, 66 Mo. App. 598.] Nor that the charge therein is tantamount to an accusation of perjury. [Johnson v. Dispatch Co., 65 Mo. 539; Nelson v. Musgrave, 10 Mo. 648; Price v. Whitely, 50 Mo. 439.] Being a libel per se, if applicable to plaintiff, no further evidence was necessary than the article itself. [McCloskey v. Pulitzer Pub. Co., 152 Mo. 339, 347.]
The case therefore presents the question whether to falsely and maliciously publish that three of seven named persons are guilty of perjury, or are tobe arrested for perjury, is a libel on each of the seven without proof aliunde the article, that the party plaintiff was one of the three. M'y associates insist that, as no one of the seven witnesses was named as one of the three to be arrested for perjury, no one was particularized or individualized as the person charged. The base or underlying idea of their opinion is that there can be nothing defamatory in the article unless the publisher in tended to specially charge plaintiff with perjury; while I think it a libel to publish plaintiff’s name (without explanation) in the connection and manner above set forth, regardless of whether it was actually intended to-specifically charge that he had committed that crime. I recognize that it is well-established law that a publica*339tion, which would he libelous if applied to an individual, would not be so if published of an entire class; as that all lawyers are shysters; or all doctors are quacks. For, in such instances, the publication is mere generalization and by its very breadth carries with it the understanding that the publisher could not know what he published wras true and could not have intended any individual further than as he might be a member of a large class of the general public, though there are publications where the charge is against a class or group, which may be so worded as to clearly particularize the individuals meant. As in Gidney v. Blake, 11 Johns. 54, where the charge was, “Your children are thieves.” In that charge certain children were designated and it was held that each might maintain an action. So also of the charge, “Your boys-stole my corn.” [Maybee v. Fisk, 42 Barb. 326.] In this-connection, the cases of Wofford v. Meeks, 129 Ala. 349; Hardy v. Williamson, 86 Ga. 551; Fenstermaker v. Tribune Co., 12 Utah 439; and Ryckman v. Delevan, 25 Wend. 186, are of value. But none of those cases apply to the present difference between me and my associates, since they refer to a charge against all of a group; while, in this case, the charge is said to refer to only a part of a group, i. e., three out of seven; and hence my associates’ contention as to a lack of individualizing in the article under consideration. In such contention, I consider that the real hurtful tendency and meaning of the -article and the chief element in libel is left out of view. I readily concede that in libel (as well as slander) it must be shown that the plaintiff was individualized and was the party intended to be defamed. And since, as just stated, there was no evidence outside the publication itself that plaintiff was intended; the question is, Was such publication itself a libel upon the plaintiff? In order to get at the question in a plain way, I will state what a libel is, and then simply inquire whether the article published by defendant affects the plaintiff within the meaning of a *340libel. The statute (section 2259, Revised Statutes 1899) says that a libel is the malicious defamation of a person by any printing which tends to provoke him to wrath or expose him to public hatred, contempt or ridicule, or to deprive him of the benefits of public confidence and social intercourse. The printing in controversy was that the plaintiff was one of seven witnesses in a certain case wherein perjury had been committed, and that three of the seven were to be arrested as perjurers. The publication was made of the plaintiff, for he is pointed out by being named in the article as one of the seven. This is, therefore, unlike that class of libels where names are omitted, which makes proof necessary to show who was intended. It was intended to charge and was charged, that plaintiff was one of seven persons, three of whom were perjurers. Will not such a publication provoke each of the seven to wrath ? Will it not tend to expose each to hatred and contempt? Will it not tend to deprive each of public confidence and social intercourse? If the publication will do any of these things, the statute says it is a libel. Does not the article excite the suspicion of the public against each of the seven that he is one of the three perjurers? Is not its tendency., therefore, to deprive each of public confidence and to cause him to be held in contempt and hatred? Suppose seven men are named and three of them are stated to be thieves; will either of the seven be able to obtain employment of trust or confidence? If seven persons are named with the statement that three of them are infected with smallpox, would not all seven be avoided? Suppose the names of two (or seven) virtuous women are published with the statement that one of them is a prostitute. Has no harm been done? Has no one been scandalized? Yet, if such a case should unfortunately arise, my brethren, overlooking that to publish a good woman’s name in such insinuating, suggestive and indecent connection would itself be a libel, must hold that the publisher should go unwhipped, unless it could be shown which *341one of the two he meant. A showing generally impossible to make; thus leaving both women without redress, while the name, and reputation of each has become a byword. In the publication in question, it is of no consequence that plaintiff was not named as one of the three who were to be arrested for perjury, so long as he was named as one of the seven of which the three were a part, and was not excluded from the three, for the reason that he was thus left affected in the manner the statute designates as libelous. To link plaintiff’s name with others and publish that three of the whole number were perjurers, in such manner that it cannot be known by readers of the article but that plaintiff was one of the three, is of itself a libel. In such state of case, it is altogether unnecessary to show, aliunde the article, that the publisher specially intended to charge him with being a perjurer. The publication itself shows, that even if it was not the object to charge him with perjury, it was manifestly intended to put him before the public in such humiliating and scandalous predicament as to bring the article within the terms of the statute.
2. Though it is not necessary to so decide, yet I think it might well be said that the article does, practically and in effect, charge plaintiff as being himself one of the accused. A wrongdoer must be held to have intended the natural consequence of his act. [McGinnis v. Knapp, 109 Mo. 131, 148, 149.] Defendant, failing, as I think, to distinguish between libel and slander and to bear in mind that spoken words, which would be insufficient in slander, will become a libel when printed and published (Ukman v. Daily Record Co., 189 Mo. 378), has cited some old cases in slander to the effect that a charge against one of several named persons is not a slander against either, unless it was proven that the party suing was understood to be meant by those who heard the charge. Thus, a charge that, “One of Jethro Coffin’s sons stole corn,” was not a slander of either of the sons, unless it was shown which one was intended *342to be charged. [Harvey v. Coffin, 5 Blackf. 566.] So to ■say of three persons, “One of you is an extortioner,” is not slander without showing that the speaker was understood to mean a particular one of the three. [Jones v. Davers, 1 C. R. 496.] But, in the light of the statutory definition of libel, and as given in Minter v. Bradstreet, 174 Mo. 485, is it not beyond question, that, if those spoken charges had been printed and published, they would have constituted a libel per se against either of Coffin’s sons, or either of the three in Jones v. Davers?
The question has been directly decided in Forbes v. Johnson, 11 B. Monroe 48, where the publication was that one or the other of two persons had fraudulently altered a note. It could not be told from the article which of the two was meant, yet it was held to be, in effect, a charge against either, and that an action for libel could be maintained by either. The court said that the charge, “imports that the fraudulent alteration was committed by either John or James Forbes, and as it does not discriminate between them but is equally a charge against each, we are of opinion that it is in effect a charge against both, and that either and each may sue for his libel, applying the charge to himself. If each has not the right to maintain the action for words importing that one or the other of them (without further discrimination) had been guilty of a crime, it cannot be maintained by either. And the willful libeler might shield himself from responsibility by making his charges in the alternative against two, though in fact the mischief to each would be substantially the same as if he had charged both jointly or each separately. A charge that one or the other of two persons committed a crime, is in truth, an imputation against both, and gives to each a right of action. It was not necessary to introduce any extraneous matter in order to point the charge against the plaintiff, because the alleged libel itself contains enough to authorize its application to him.” *343In support of its argument on this branch of the case, defendant has cited several authorities, neither of which I consider to be in point. The principal case is that of Caruth v. Richeson, 96 Mo. 186. The article charged to have been libelous did not mention Caruth’s name, and the plaintiff accepted as an issue in the case whether he was intended to be charged, and the jury returned a verdict for the defendant on the ground, as stated in the verdict, of “sufficient proof not having been furnished that said Caruth was meant in the publication uttered by defendant.” The plaintiff in that case entered upon the issue as to whether he was meant by the publication and the jury found he was not. But in this case the plaintiff is named and it was meant to connect his name with three perjurers without stating he was not one of them.
But whether the publication should be considered a charge of perjury against the plaintiff is, in my opinion, of no consequence, since I do not hesitate in the conclusion that the publication was a libel per se against the plaintiff in merely associating his name with the unnamed persons charged with perjury in such way as to leave him to be suspected to be one of them, as I have herein endeavored to explain. And being a libel per se, no further evidence was necessary than the article itself. [McCloskey v. Pulitzer Pub. Co., 152 Mo. 339, 347.]
3. The petition alleges by way of innuendo that the publication meant to charge plaintiff with the crime of perjury. No evidence was offered in support of the innuendo. Where the publication, as in this case, is a libel per se, an innuendo is unnecessary. It may be disregarded and rejected as surplusage. [Callahan v. Ingram, 122 Mo. 355, 356-358; Hudson v. Garner, 22 Mo. 423; Newell on Slander, 618; Starkie on Slander, 467.] The petition is thus left to stand upon its statement of a case of libel per se, to which nothing extraneous need be added to point its application.